Title: To Thomas Jefferson from Edmund Randolph, 22 February 1792
From: Randolph, Edmund
To: Jefferson, Thomas


          
            Sir
            Philadelphia feby. 22. 1792
          
          I suspect from the communication of the British Minister, dated on the 18th. of february 1792, that the reasons for delaying a definitive answer to his first memorial on the subject of Mr. Pagan, are not rightly understood.
          The principal allegations of Mr. Pagan are, that the true construction of the preliminary articles justified the seizure: that the pendency of the appeal in England ought to have stopped the proceedings of the courts in Massachusetts: that the reversal of the decree amounted to a condemnation; and that an appeal ought to have been allowed to the Supreme court of the U. S.
          If the seizure were really justifiable Mr. Pagan might probably obtain a writ of error, founded on the 25th. section of the judicial law. If it were not justifiable, a great part of his defence would be sapped.
          Now when it is recollected that the usage of sovereigns is, not to interfere in the administration of justice until the foreign subject, who complains, has gone with his case to the dernier resort: as the substratum of this complaint, if true, may bear a writ of error: as a writ of error is now as open, as when the appeal was prayed to the Supreme court of the U. S: as three of the judges are now in this city, and all of them may be applied to in twenty four hours: as the interposition of government can be made with equal effect after this application; and as Mr. Pagan cannot be injured by even a fruitless attempt; I am strongly persuaded, that upon reconsideration, a motion for a writ of error will be preferred.
          Should this step miscarry, I have no doubt, that it will be proper, that an answer should be returned at large; and that any relief, of which the law of nations warrants a demand, will be extended to Mr. Pagan. I have the honor, sir, to be with true respect and esteem Yr. mo. ob. serv.
          
            Edm: Randolph
          
        